This appeal involves the correctness of the judgment of the district court of McIntosh county refusing to apply the defense of statute of limitations raised by Jack W. Lucas to the action brought in the name of the city of Checotah, on behalf of street improvement bondholders, to foreclose the lien of delinquent annual assessments.
The street improvement district was created in 1925 under authority of chapter 173, S.L. 1923, 11 O. S. 1941 §§ 81-113. The last assessment installment became due in 1934 and the bonds matured then. There are delinquent the installments due for the years 1928 to 1934, inclusive. The action was filed in 1940.
Our decision in City of Bristow v. Groom, 194 Okla. 384,151 P.2d 936, disposes of the issue under consideration in favor of Lucas. No occasion exists for repeating here what was said in that decision. The three-year statute, 12 O. S. 1941 § 95 (2), began to run twelve months after the bonds matured in 1934, and had run before this action was filed.
The judgment appealed from is reversed and the cause is remanded for further proceedings consistent herewith.
CORN, C.J., and RILEY, OSBORN, WELCH, HURST, and DAVISON, JJ., concur. GIBSON, V.C.J., dissents.